PER CURIAM
Petitioner Oregon Department of Transportation (ODOT) seeks review of LUBA’s decision following our remand in Schrock Farms, Inc. v. Linn County, 117 Or App 390, 844 P2d 253 (1992). LUBA reversed Linn County’s approval of ODOT’s application to realign a portion of a highway located in an exclusive farm use zone. LUBA held, inter alia, that the proposed realignment is contrary to ORS 215.283 and that the county’s Goal 3 exception, unaccompanied by a zone change, did not obviate the need to comply with the statute. We agree with that conclusion.
Affirmed.